Citation Nr: 0305856	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  95-43 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation of hepatitis, 
currently evaluated as 30 percent disabling, from initial 
grant of service connection.

2.  Entitlement to an increased evaluation of nephrolithiasis 
of the left lobe, currently evaluated as 10 percent 
disabling, from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to March 
1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1994 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).     

In March 2000, the Board remanded the veteran's claims to 
identify and obtain treatment records, order another VA 
examination to assess the current severity of his 
disabilities, and to determine if the veteran receives 
disability benefits from the Social Security Administration.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Hepatitis is manifested by complaints of fatigue, 
arthralgia, vomiting and weight loss.

3.  Nephrolithiasis of the left lobe is manifested by small 
non-obstructing, renal stones in both kidneys with no 
associated hydronephrosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 
hepatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, § 4.114, Diagnostic Codes 7345, 7354 (2002).

2.  The schedular criteria for an increased rating of 
nephrolithiasis of the left lobe are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, § 4.115b, Diagnostic 
Codes 7508-7509 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

In an October 1994 rating decision, the veteran was granted 
service connection for hepatitis and nephrolithiasis of the 
left upper lobe.  A 10 percent disability evaluation was 
assigned for hepatitis under Diagnostic Code 7345, effective 
from March 30, 1994.   A noncompensable (zero percent) 
disability evaluation was assigned for nephrolithiasis under 
Diagnostic Code 7508, also effective from March 1994.  In 
September 1995, the RO increased the veteran's evaluation for 
nephrolithiasis under Diagnostic Code 7508 to a 10 percent 
rating, effective from March 1994.  In March 1997, the RO 
increased the veteran's evaluation for hepatitis under 
Diagnostic Code 7345 to a 30 percent rating, effective from 
March 1994.  The appeal for a higher rating remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The Board notes that the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for the veteran's liver and genitourinary 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) noted a distinction between a claim for an increased 
rating for a service-connected disability and an appeal from 
the initial rating assigned for a disability upon service 
connection.  In this claim, the RO assigned a 10 percent 
rating for the veteran's hepatitis and then later increased 
the rating to 30 percent, both effective from March 1994.  In 
addition, the RO assigned a noncompensable (zero percent) 
rating for the veteran's nephrolithiasis and then later 
increased the rating to 10 percent, both effective from March 
1994.  The Board will evaluate the level of impairment due to 
the disabilities throughout the entire time of the claims as 
well as consider the possibility of staged ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends that his liver and genitourinary 
disabilities are more severe than currently evaluated, and 
that increased evaluations should be assigned.  After a 
review of the evidence, the Board finds that the evidence 
does not support his contentions, and that his claims for 
higher evaluations should be denied.

I.  Increased Evaluation for Hepatitis

The veteran's hepatitis C is currently rated as 30 percent 
disabling under Diagnostic Code 7345 of the Schedule.  The 
Board observes that effective July 2, 2001, VA revised the 
criteria for evaluating digestive disabilities.  See 66 Fed. 
Reg. 29,486 (2001).  Where a law or regulation changes after 
a claim is filed or reopened, but before the administrative 
or judicial appeals process has been concluded, the version 
of the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).


In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).

Under the "old" version of Diagnostic Code 7345, infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy 
shall be rated 100 percent.  A 60 percent rating is provided 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  A 30 percent was warranted for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.   See 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).  

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, when this condition is nonsymptomatic, a 
noncompensable rating is warranted.  A 10 percent rating 
requires that the disease be productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  Further, a 20 percent 
rating is warranted if the hepatitis C is productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  A 40 percent evaluation is in order in 
cases of daily fatigue, malaise, and anorexia, accompanied by 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past twelve-month period. 
Further, a 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly. Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2002).  

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2002).

The Board notes that the veteran's current 30 percent rating 
is under the former criteria in Diagnostic Code 7345, and 
that the current Diagnostic Code 7354 does not have a 30 
percent rating.  Rather, it has ratings of 0, 10, 20, 40, 60, 
and 100 percent.  A readjustment to the Schedule for Rating 
Disabilities shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  38 C.F.R. § 3.951(a).  
Consequently, if the veteran is not entitled to a higher 
rating under Diagnostic Code 7354, his 30 percent rating 
under Diagnostic Code 7345 will remain in effect until 
medical evidence establishes that the disability has actually 
improved.  

Following a careful review of the evidence, the Board finds 
both under the former and current regulations, there is no 
basis for an increased evaluation for the veteran's hepatitis 
C at any point since service connection was established.

Treatment records used by the Social Security Administration 
for benefit determination included VA outpatient treatment 
records.  An October 1994 treatment note stated that the 
veteran complained of nausea, discomfort, diarrhea, 
depression, and total body discomfort.  The examiner noted 
that the veteran's liver function was stable.  In a January 
1995 treatment record, an assessment of irritable bowel 
syndrome was listed and the veteran denied suffering from 
weight loss, vomiting, nausea, or abdominal pain.  Complaints 
of nausea, fatigue, vomiting, diarrhea, minor weight 
fluctuation, and abdominal tightness were listed in an August 
1995 treatment note.    

In the July 1994 VA examination report the veteran related a 
history of chronic/active hepatitis C since June 1991 as well 
as complained of chronic daily nausea, malaise, generalized 
weakness, and anorexia.  The veteran denied experiencing any 
food intolerance, vomiting, or weight loss.  The examiner 
listed a diagnosis of history of hepatitis C.  In a July 1995 
examination report, the veteran complained of tenderness in 
the right upper quadrant of his abdomen and vomiting twice a 
month.  It was noted that the veteran had normal skin, soft 
abdomen, no food intolerance, active bowel sounds, and slight 
pain.  The examiner stated that there was no evidence of 
malaise or generalized weakness.  The veteran complained of 
experiencing anorexia in the report and noted that he 
sometimes loses 3 pounds in a week.  

VA outpatient treatment records from May 1996 show that the 
veteran complained of fatigue, nausea, and vomiting.  In a 
June 1996 treatment record, it was noted that the veteran had 
a stable liver.  A November 1996 VA hospitalization summary 
shows that the veteran had a single needle biopsy of his 
liver and ultrasound of the abdomen.  The November 1996 
biopsy report stated that the veteran had chronic hepatitis 
that was minimally active with no evidence of cirrhosis or 
neoplasm.  The November 1996 ultrasound report noted that 
there was a minimal amount of free fluid was seen along the 
inferior margin of the right lobe of the liver but also 
stated the veteran had a milder echogenic liver with no focal 
abnormality.  

Additional treatment records from February 2000 list a 
diagnosis of hepatitis C and shows complaints of nausea and 
intermittent diarrhea.  A March 2000 dietary assessment 
report noted that the veteran suffered from a mildly 
compromised nutrition status as well as hepatitis, depleted 
energy sources, and weight loss.       

Neither the former criteria for evaluating liver 
disabilities, in effect when the veteran filed his claim of 
service connection for hepatitis C, nor the revised criteria 
that became effective July 2, 2001, are more favorable to the 
veteran's claim.  The medical evidence does not show that the 
veteran has moderate liver damage.  The November 1996 liver 
biopsy report noted that the veteran's chronic hepatitis was 
minimally active with no evidence of cirrhosis or neoplasm.  
The record shows the veteran has complained of fatigue, 
arthralgia, vomiting and weight loss.  However, the examiner 
in the July 1995 VA examination report stated there was no 
evidence of malaise or generalized weakness.  The evidence 
also does not show that the veteran suffered from 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks.  Considering all the evidence, the Board finds that a 
rating in excess of 30 percent for the service-connected 
liver disability is not warranted.  

II.  Increased Evaluation for Nephrolithiasis of the Left 
Lobe

This disability is currently rated 10 percent under 
Diagnostic Codes 7508-7509.  

Nephrolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy, drug therapy or invasive or non - 
invasive procedures more than two times per year, which is 
ratable at 30 percent.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7508 (2002).

Hydronephrosis that is severe is rated as renal dysfunction 
under Diagnostic Code 7500.  A 100 percent rating is assigned 
for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or, 80 creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion warrants an 
80 percent rating for renal dysfunction.  A 60 percent rating 
is given when constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  A 30 
percent rating is assigned for renal dysfunction when albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  
Finally, a noncompensable (zero percent) rating is warranted 
when albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101. See 
38 C.F.R. § 4.115b, Diagnostic Code 7500 (2002).

Hydronephrosis manifested by frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired, is rated 
30 percent disabling. A 20 percent rating is for 
consideration with symptoms comparable with frequent attacks 
of colic, requiring catheter drainage.  A 10 percent rating 
is warranted for a disability picture more accurately 
described as only an occasional attack of colic, not infected 
and not requiring catheter drainage.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2002).

Medical evidence of record does not show that the veteran's 
genitourinary disability warrants an increased rating.  The 
July 1994 VA examination report noted diagnoses of status 
post left nephrolithiasis from April 1991 and residual 
chronic mild left flank pain of undetermined etiology.  A 
July 1995 VA examination radiology report noted that the 
veteran had a left lower pole renal calculus but no 
hydronephrosis on either side.  It was noted in the July 1995 
report that the veteran had attacks of colic twice a month 
with no infection or catheter.  A diagnosis of kidney stone 
in the left kidney since May 1991 was listed in the report as 
well.  

VA treatment records include an abdominal ultrasound dated in 
November 1996, which notes that the veteran had a renal 
calculus in the mid-lower pole of his left kidney.  A 
February 1998 treatment record notes that the veteran 
complained of left flank pain and indicates that he was 
referred to the GI and GU clinics and advised to follow a low 
fat diet.  An additional February 1998 treatment note stated 
that the veteran suffered from left renal pain with hematuria 
and listed an impression of renalithiasis/hepatitis C.  
Another February 1998 treatment note listed an assessment of 
ureteral lithiasis and noted that the veteran denied chills, 
fever, dysuria, or gross hematuria.  

Additional VA treatment records from February 2000 note that 
a CT scan of the veteran's abdomen showed a few small 
calcifications bilaterally.  The examiner further noted that 
the stones were small and non-obstructing with no evidence of 
associated hydronephrosis.  The examiner opined that it is 
unlikely that the stones were the source of the severe pain, 
which the patient has experienced in the nine years following 
the Gulf War.  In a March 2000 treatment record the veteran 
complained of pain in the left upper quadrant of his abdomen, 
which radiated to his groin and back.  The examiner noted 
that the pain was typical of ureteral colic and correlated 
with the veteran's known left nephrolithiasis.  Another March 
2000 treatment note again showed that the veteran complained 
of chronic abdominal pain, vomiting, and nausea.  A March 
2000 CT scan report of the veteran's abdomen and pelvis 
revealed a 3-4 small renal calculi in the lower left kidney 
and 1-2 tiny calcifications in the right kidney.  Treatment 
records from April 2000 state that the veteran continued to 
experience abdominal discomfort suggestive of nephrolithiasis 
and hematuria as well as left side colic pain after eating.  
An April 2000 renal ultrasound report showed 2 small non-
obstructing left sided stones with no hydronephrosis and 
normal labs.  An April 2000 hospital discharge report lists a 
discharge diagnosis of hematuria probably related  to 
nephrolithiasis and noted that the veteran's renal stones 
were not necessarily causing his left abdominal pain.  

Private treatment records, including a radiology report from 
January 1001, note a calculus in the left kidney and right 
kidney.  A March 2001 emergency room report shows that the 
veteran complained of increased abdominal discomfort, no 
appetite, nausea, and vomiting.  The examiner noted that the 
veteran had small stones in both his left and right kidneys 
with no ureteral dilatation or gross obstruction.  Finally, a 
March 2001 postoperative surgical report from Dr. Gordon 
stated that the veteran had adhesions and a small bowel 
enterotomy in his abdomen.      

Considering all the evidence of record, the Board finds that 
a rating in excess of 10 percent for the service-connected 
genitourinary disability is not warranted. The medical 
evidence does not show that the veteran has recurrent stone 
formation requiring one or more of the following: diet 
therapy, drug therapy or invasive or non - invasive 
procedures more than two times per year.  While a low fat 
diet was prescribed for the veteran in a February 1998 
treatment note, the record does not show it was prescribed 
due to the veteran's renal disability.  Competent medical 
evidence also does not show that the veteran suffers from 
symptoms comparable with frequent attacks of colic, requiring 
catheter drainage.  The record is completely void of any 
treatment involving catheters.  Complaints of colic-like and 
left abdominal pain were noted in the VA treatment records.  
However, multiple examiners opined that the veteran's kidney 
stones were not necessarily the cause of abdominal pain.   
Multiple ultrasound and CT scan reports stated that the 
veteran's renal stones were small and non-obstructing with no 
evidence of associated hydronephrosis.       

III.  Additional Considerations 

The Board acknowledges the veteran's complaints symptoms of 
hepatitis and nephrolithiasis.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his disabilities.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. §§ 4.114 and 4.115 with respect to the 
current severity of his disabilities.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 


Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The veteran failed to report to the VA examinations scheduled 
to take place in May 2002.  He was advised by the RO that his 
appearance at these examinations was necessary for VA to 
adjudicate his claim seeking an increased rating for his 
liver and genitourinary disabilities, and he has not 
responded to the RO's inquiry about his failure to report.  
The veteran has not demonstrated good cause for his failure 
to report for the scheduled May 2002 VA examinations.  The 
veteran was advised that his failure to report to any such 
scheduled examinations, without good cause, could affect the 
outcome of these claims in an April 2002 letter from the RO.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655 (2002).  
Since April 2002, the veteran has failed to furnish any 
explanation for his absence from these examinations.  

It is unfortunate that the veteran's claims must be denied 
due in part to his failure to report for scheduled VA 
examinations.  The May 2002 scheduled liver and kidney 
examinations would have provided competent medical evidence 
of his current disabilities from hepatitis C and 
nephrolithiasis.  The veteran was given multiple notices that 
failure to report could affect the outcome of his claims and 
afforded multiple opportunities for VA examinations, which he 
chose not to attend.  The Board is forced to evaluate the 
severity of his current liver and kidney disabilities based 
on the evidence of record.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the Board finds that the evidence of 
record does not support the assignment of staged ratings.  
Based on the evidence discussed above, the veteran's 
residuals of hepatitis meet or more nearly approximate the 
criteria needed for a 30 percent rating under Diagnostic Code 
7354.  See 38 C.F.R. Part 4, § 4.114, Diagnostic Codes 7345, 
7354 (2002); 38 C.F.R. § 4.7 (2002).  The veteran's residuals 
of nephrolithiasis of the left lobe meet or more nearly 
approximate the criteria needed for a 10 percent rating under 
Diagnostic Codes 7508-7509.  See 38 C.F.R. Part 4, § 4.115b, 
Diagnostic Codes 7508-7509 (2002); 38 C.F.R. § 4.7 (2002).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2002).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected disabilities, but, as discussed above, the 
schedular criteria for higher ratings have not been shown.  
In addition, it has not been shown that the service-connected 
disabilities have required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, an extraschedular 
rating is not warranted.

IV. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for hepatitis and 
nephrolithiasis of the left lobe.  He has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
November 2002, which notified him of the type of evidence 
necessary to substantiate his claims.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In addition, the Board notes that the RO has provided the 
veteran multiple VA examinations to assess the severity of 
his disabilities.  However, the veteran failed to report, 
without showing good cause, to the most recent VA 
examinations scheduled in May 2002.  The duty to assist is 
not a one-way street, and the veteran has failed to cooperate 
in developing his claim.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991). 

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  As requested in the March 
2000 Board remand, records used in the determination of 
Social Security benefits were obtained and associated with 
the file in January 2001.  Consequently, any defect in such 
notice would not prejudice the veteran in this instance.  The 
Board finds that VA's duties to assist the claimant and to 
notify him of the evidence necessary to substantiate his 
claims has been satisfied.


ORDER

An increased rating for hepatitis is denied.

An increased rating for nephrolithiasis of the left lobe is 
denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

